DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Restriction
	Examiner acknowledges that claims 1-13 and 19-34 are elected for examination. Examiner also acknowledges the monitoring arrangement species 8 found in Fig. 12, the disinfection subspecies d, and the scrubbers subspecies I (reference number 1700) are elected for examination 
Specification
The disclosure is objected to because of the following informalities: 
Pg. 2, line 19, “which will alert the user suggest and preform beekeeping practices” should read –which will alert the user to suggest and perform beekeeping practices--.
Pg. 3, line 3, “of said at least hive chamber” should read –of said at least one hive chamber—
Pg. 3, line 3, “each honey frame” is repeated.
Pg. 3, line 4, “into said at least hive” should read –into said at least one hive--.
Pg. 3, line 7, “at least hive chamber” should read –at least one hive chamber--.
Pg. 3, line 23, “source for illuminations” should read –source for illumination of--.
Pg. 4, line 3, “sensors” should read –sensor--.
Pg. 4, line 5, “sensors” should read –sensor--
Pg. 4, line 21, “said bee frames performed a frame loader” should read –said bee frames performed by a frame loader--.
Pg. 4, line 26, “n arrangement” should read –an arrangement--.
.
Appropriate correction is required.
Claim Objections
Claims 2, 19, and 25 are objected to because of the following informalities:
	Claim 2, line 4: “parallel to a face of hive chamber” should read –parallel to a face of the hive chamber--.
	Claim 19, line 13: “bee barrier” should read –a bee barrier--.
	Claim 25, line 4: “a mechanism for extracting a bee frames” should read –a mechanism for extra the bee frames--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are in claims 3, 9, 13, 19, 21, 23, 25, 33, and 34.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
In Claim 3, “mechanism configured for releasably gripping” is interpreted under 35 U.S.C 112(f) to mean any device that can pick up an object by applying opposing forces on either side of said object.
In Claim 9, “unit configured for” is interpreted under 35 U.S.C 112(f) at best to mean a computer algorithm or code used for decision making in the context of beehives.
In Claim 13, “mechanism for controlling” and “mechanical arrangement for” at best are are interpreted under 35 U.S.C 112(f) to mean an actuator for opening and closing an opening or aperture. 
Claim 19, “arrangement for” is interpreted under 35 U.S.C 112(f) at best to mean a device capable of delivering a frame to another location.
In Claim 23, “an arrangement for monitoring” is interpreted under 35 U.S.C 112(f) to mean a sensor for monitoring at least one condition of a beehive. Additionally, “an arrangement for feeding” is interpreted to mean a device that is capable of supplying bees with food.
In Claim 25, ‘mechanism for’ is interpreted under 35 U.S.C 112(f) to mean a device capable of engaging a frame and delivering it to another location.
In Claim 33, “a disinfecting system in the monitoring and operating chamber configured to operate on a bee frame” is interpreted under 35 U.S.C 112(f) to mean a device that can kill either any pathogens are pests that enter the hive.
In Claim 34, “honey harvesting arrangement” is interpreted under 35 U.S.C 112(f) to mean a device that is capable of harvesting honey. “Arrangement for monitoring bees conditions” is interpreted under 35 U.S.C 112(f) to mean a device or sensor that can measure at least one data point relevant to a beehive. “Arrangement for analyzing obtained data” is interpreted under 35 U.S.C 112(f) to mean a computer algorithm or code that is capable of data analysis.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  As stated above, the claims are structured as 112f, and as such are being treated under a 112f interpretation. However, upon review of the specification, the examiner was either unable to establish where the information was and/or was not disclosed with sufficient specificity. As such, the claims are rejected as not meeting the written description requirement.  Applicant is advised to review the specification and clearly point out where sufficient specificity is found for further considerations by the examiner.   See 112b rejection below as well. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 9, 10, 11, 12, 13, 20, 21, 22, 25, 26, 27, 28, 33, and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 7 depends from claim 41, claim 41 does not exist. 

Claim 9 recites, “at least one of these are true”. It is unclear if this a positive recitation of intended structure or something else. 
Claim 13, “mechanism for controlling” and “mechanical arrangement. It is unclear what the meets and bounds of these structural equivalents are. 
Claim 20, ‘said means for removing’. It is unclear what the meets and bounds of these structural equivalents are. And/or it appears it could be a lack of antecedent basis. 	claim 21, ‘said means for removing’ It is unclear what the meets and bounds of these structural equivalents are. See note of claim 20 above. Claim 22, ‘said means for removing’ It is unclear what the meets and bounds of these structural equivalents are. See note of claim 20 above. Claim 25, “mechanism” It is unclear what the meets and bounds of these structural equivalents are.
Regarding claim 33, it is unclear what the meets and bounds of “or other problem” encompasses. It is also unclear what the meets and bounds of ‘a disinfecting system’ are in terms of structural equivalents. 
Claim 34, “arrangements” It is unclear what the meets and bounds of these structural equivalents are. 
Claims note addressed above are rejected as being dependent upon a rejected base claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 34 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Heui (KR Pub. 20120060253A).
Regarding claim 1, Heui discloses an automatic beehive comprising:
a plurality of bee frames releasably mounted within at least one hive chamber (Fig. 8, collection box 610 has a plurality of frames therein); 
and a mechanism for extracting a bee frames from said hive chamber delivering the bee frame to a monitoring and treatment unit, and inserting said bee frames into said hive chamber (Fig. 8, bee separating lift 200); 
wherein said mechanism for removing and inserting said bee frames comprises a frame loader linearly displaceable along said at least one hive chamber (Abstract, lines 6-7: “The X-axis transfer unit transfers the bee separating unit in the direction of the X-axis. The Y-axis transfer unit transfers the bee separating lift in the direction of the Y-axis”).
Regarding claim 2, Heui discloses said frame loader is displaceable in parallel to a face of the hive chamber; said frame loader is linearly displaceable perpendicular to said face of said at least one hive chamber such that each of said bee frames is removable from and insertable into said at least one 
Regarding claim 3, Heui discloses said frame loader comprises a mechanism configured for releasably gripping said bee frames therewithin (Fig. 4a, nipper 210).
Regarding claim 4, Heui discloses said mechanism includes a gripper (Fig. 4a, nipper 210 is used to grip the frame).
Regarding claim 6, Heui discloses said frame loader comprises a loader gate configured for directing said bee frames during removing and inserting thereof (Fig. 8, there exist partitions attached to the collection box 610 that separate each individual frame).
Regarding claim 34, Heui discloses at least one member of a group consisting of: 
an automated honey harvesting arrangement, an arrangement for monitoring bees conditions, an arrangement for analyzing obtained data and reporting results to a user, an arrangement for feeding bees, an arrangement for pest, an arrangement for climate control ([0001], line 1: The present invention relates to a device for automatically collecting consumption in a beehive”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Heui (KR Pub. 20120060253A) in view of Watters (US Pub. 6,524,058 B1)
Regarding claim 5, Heui discloses the claimed invention except for said frame loader comprises at least one loader rail oriented perpendicular to said face of said at least one hive chamber and a ball-screw linear actuator configured for removing and inserting a bee frame gripped within said frame loader (Col. 6, lines 45-50: “The linear actuator 62 which lifts and lowers the lifting plate or table 52 is preferably an externally guided pneumatic cylinder mounted below the stack to be lifted and between the two conveyor belts 24, or, in the alternative, a ball screw, jack or hydraulic cylinder can be employed for lifting the lid stack”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the linear actuating device of Heui to be a ball screw linear actuator as taught by Watters as that might be a more reliable method of conveying the frames.

Claims 7, 9, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Heui (KR Pub. 20120060253A) in view of Symes (US Pub. 2020/0267945 A1).
Regarding claim 7, Heui discloses the claimed invention except for as taught by Symes, a controller that determines whether a frame includes a honeycomb ready to be harvested according to data obtained from at least one sensor (Pg. 2, [0023], lines 1-9 “The remote data analysis computing device 124 is configured to monitor the data collected by and received from the sensors 104 to determine whether a condition exists such that an action should be taken ( e.g., harvesting the produced honey from one or more of the beehives 102, attaching one or more supers to one or more of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the automatic beehive of Heui to include the sensor of Symes to alert the user when the frame is ready for harvesting in order to provide seamless honey production.
Regarding claim 9, Heui discloses the claimed invention except for as taught by Symes, wherein at least one of the following is true:
said arrangement for monitoring bees conditions, analyzing obtained data and reporting results to a user comprises optical means selected from the group consisting of a camera, a scanner, a mirror and any combination thereof; said optical means configured for forming images of said bee frames and a light source for illumination of said bee frames; said arrangement for monitoring bees conditions, analyzing obtained data and reporting results to a user comprises at least one sensor and an artificial 4 intelligence unit configured for determining a state the automatic beehive (Pg. 2, [0023], lines 1-9: “The remote data analysis computing device 124 is configured to monitor the data collected by and received from the sensors 104 to determine whether a condition exists such that an action should be taken ( e.g., harvesting the produced honey from one or more of the beehives 102, attaching one or more supers to one or more of the beehives 102, moving/placing/ repairing/replacing one or more of the beehives 102, adjusting a feeding schedule, etc.)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the automatic beehive of Heui to include the sensor of Symes to alert the user when the frame is ready for harvesting in order to provide seamless honey production.
Regarding claim 35, Heui discloses a method of beekeeping, the method comprising: 
removing each of a plurality of been frames releasably mounted within at least one hive chamber of an automatic beehive, separately delivering each bee frame to a monitoring and operating 
However, Heui does not disclose as taught by Symes, monitoring said bee frame to collect data within the monitoring and operating chamber, receiving at least one input from at least one sensor located in the monitoring and operating chamber (Abstract, lines 1-4: “Technologies for monitoring beehives in an apiary includes one or more sensors communicatively coupled to a remote data analysis computing device, which is communicatively coupled to a client computing device”).
and based on the input, automatically performing, by the automatic beehive, at least one beekeeping action (Pg. 1, [0009]: “In one embodiment, the system and method may be configured to generate and communicate actions. Such actions can be communicated by or within parts of the system, including those disclosed herein or as would be understood by one of ordinary skill in the art, and may illustratively include such actions as changing beehive orientation, activating or positioning windscreens, activating or positioning sunscreens, opening ventilation equipment or doors, activating smoke, water, food, nutrients, medication, or other devices for providing a supply to the bees in or around the beehive”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the automatic beehive of Heui to include the sensor and data processing of Symes to enable the beehive to automatically perform beekeeping actions.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Heui (KR Pub. 20120060253A) in view of Cowen (US Pub. 3,789,443).
claim 8, Heui discloses the claimed invention except for as taught by Cowen, said honey harvesting arrangement comprises a centrifuge honey extractor (Col. 1, lines 29-35: “Another object of the invention is to provide a honey extracting unit having a rotatable reel on which a relatively large group of decapped honeycombs can be held while the reel is rotated at a rate sufficient to centrifuge the honey from the combs, a casing being provided around the reel to collect the honey and conduct it to an outlet”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the automatic beehive of Heui to include the centrifuge of Cowen because it is a well-known method for extracting honey.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Heui (KR Pub. 20120060253A) in view of Allan (US Pub. 8,602,837 B1).
Regarding claim 10, Heui discloses the claimed invention except for as taught by Allan, said arrangement for feeding bees, comprises at least one of: 
a sugar tank, a water tank, a sugar solution mixer and a solution dispenser (Col. 24, lines 30-33: The flight chamber 44 may comprise feeders which provide a dilute sugar syrup; water feeders which supply water; and pollen feeders which supply pollen or pollen substitute or pollen supplement”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the automatic beehive of Heui to include the sugar and water receptacle of Allan to feed the bees as required.
Regarding claim 11, Heui discloses the claimed invention except for as taught by Allan, said arrangement for climate control comprises at least one of: 
an air conditioning and a venting system (Col. 7, line 63-Col. 8, line 1: “One possible configuration of an embodiment of the apparatus is shown diagrammatically in FIG. 6 in vertical cross-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the automatic beehive of Heui to include the climate control of Allan to ensure the productivity of bees during extreme weather events.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Heui (KR Pub. 20120060253A) in view of Symes (US Pub. 2020/0267945 A1), and further in view of Hummer (US Pub. 2018/0288977 A1). 
Regarding claim 12, Heui as modified by Symes discloses the claimed invention in addition to as taught by Symes, said arrangement is for monitoring bees conditions, analyzing obtained data and reporting results to a user comprises at least one sensor (Abstract, lines 1-4: “Technologies for monitoring beehives in an apiary includes one or more sensors communicatively coupled to a remote data analysis computing device, which is communicatively coupled to a client computing device”).
However, Heui as modified by Symes does not disclose as taught by Hummer, an artificial intelligence unit configured for determining a state of the hive chambers, and wherein the automatic beehive is configured for making beekeeping decisions and predicting failure modes of said beehive (Pg. 3, [0025], lines 6-11: “With an understanding of the level of target chemical composition, the operating status and health of a social insect organization can be deduced using algorithms, machine learning and artificial intelligence and tracked and traced using blockchain”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the automatic beehive of Heui as modified by Symes to include the artificial intelligence of Hummer to allow the beehive to automatically make decisions regarding treatment of the hive.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Heui (KR Pub. 20120060253A) in view of Solomon (US Pub. 3,999,237).
Regarding claim 13, Heui discloses the claimed invention except for as taught by Solomon, at least one adjustable opening for enabling bees to enter and exit the automatic beehive and a mechanism for controlling a size of said at least one adjustable opening; said mechanism comprising a mechanical arrangement for automatically enlarging and diminishing said at least one adjustable opening (Col. 3, lines 26-30: “The opening or main bee portal 35 is adjustable and may be partially or wholly closed by a manually adjustable gate 37 slidably movable in the guide slots 38 provided in the boards 39 at the entrance 35”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the automatic beehive of Heui to include the adjustable opening of Solomon to limit the flow of bees into and out of the hive.

Claims 19, 20, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Heui (KR Pub. 20120060253A) in view of Kent (US Pub. 3,914,812).
Regarding claim 19, Heui discloses an automatic beehive comprising:
a plurality of bee frames releasably mounted within at least one hive chamber (Fig. 8, collection box 610 has a plurality of frames therein); 
an arrangement for removing each of said bee frames from said hive chamber and separately delivering each bee frame to a monitoring and operating5 chamber, and for separately inserting each of said bee frames into said hive chamber from the monitoring and operating chamber (Abstract, lines 5-6: “The bee separating lift is formed inside the body frame and transfers a honeycomb along a guide rail”), 
However, Heui does not disclose as taught by Kent, said arrangement for removing and inserting said bee frames comprises bee-barrier adapted to prevent bees from exiting the chamber when a bee frame is extracted from the chamber (Col. 1, lines 14-23: “Thus the frames wherein the honey is deposited by the bees can be readily removed by raising the roof whereby the honey can be easily removed from the frames. The rods of the grill act to brush the bees off the frames as the frames are slid vertically upward whereby the bees are kept in the hive. A temporary roof in the form of a flat cover can be applied detachably over the top opening in the hive to prevent bees from escaping during the interval when the frames are removed”).
It would have been obvious to one of ordinary skill in the art before the effectiving filing date of the claimed invention to modify the automatic beehive of Heui to include the brush of Kent to contain the bees within the hive when the frames are removed.
Regarding claim 20, Heui as modified by Kent discloses the claimed invention in addition to as taught by Kent, said means for removing bees from said bee frames comprises a member selected from the group consisting of a brush, a blade, a comb, a scrubber and any combination thereof (Col. 1, lines 17-19: “The rods of the grill act to brush the bees off the frames as the frames are slid vertically upward whereby the bees are kept in the hive”. The definition of brush, blade, comb, and scrubber can be read broadly. The rods of Kent meet this limitation because they perform the same function).
Regarding claim 23, Heui as modified by Kent discloses the claimed invention in addition to as taught by Heui, at least one arrangement selected from the group consisting of:
an automated honey harvesting arrangement; an arrangement for monitoring bees conditions, analyzing obtained data and reporting results to a user; an arrangement for feeding bees, pest and 
Regarding claim 24, Heui as modified by Kent discloses the claimed invention in addition to as taught by Heui, said arrangement for removing said bee frames from said hive chamber and inserting said bee frames thereinto comprises a frame loader displaceable in parallel to a face of a hive chamber (Abstract, lines 6-7: “The X-axis transfer unit transfers the bee separating unit in the direction of the X-axis. The Y-axis transfer unit transfers the bee separating lift in the direction of the Y-axis”).
It would have been obvious to one of ordinary skill in the art before the effectiving filing date of the claimed invention to modify the automatic beehive of Heui as modified by Kent to include the compressed air of Reich as it might be a more effective means of removing bees than with a brush alone.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Heui (KR Pub. 20120060253A) in view of Kent (US Pub. 3,914,812), and further in view of Reich (US Pub. 3,456,056).
Regarding claim 21, Heui as modified by Kent discloses the claimed invention except for as taught by Reich, said means for removing bees from said bee frames comprises air passages fluidly connectable to a source of compressed air configured for blowing off bees from said bee frames during removing thereof (Col. 1, lines 51-56: “The bees may be removed from the honey supers mechanically by physically dislodging the bees from the frames within the super after the super has been removed from the hive. This may be accomplished by brushing the bees off the frames with a long handle brush or by blowing the bees from the frames with compressed air”).

Claims 25, 26, 28, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Heui (KR Pub. 20120060253A) in view of Humal (US Pub. 2015/0049919 A1).
claim 25, Heui discloses an automatic beehive comprising:
a plurality of bee frames carrying combs; said bee frames releasably mounted within at least one hive chamber (Fig. 8, collection box 610 has a plurality of frames therein);
and a mechanism for extracting the bee frames from said hive chamber, delivering the bee frame to a monitoring and treatment unit, and inserting said bee frames into said hive chamber (Fig. 8, bee separating lift 200).
However, Linhart does not disclose as taught by Humal, a thermal Varroa mite diagnostic means (Abstract, lines 1-9: “A device for diagnosis and control of honeybee varroatosis (Varroa mite infection) comprises one or several cameras (310), connected to image processor (311). The software of the device is capable of processing the picture of honeybee, recognition the presence or absence of varroa mite on the body of the bee on the field-of-view of the cameras or in the chamber for observation, counting the infected and non-infected bees, separating the infected bees from non-infected bees or killing the recognized varroa mites”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the automatic beehive of Heui to include the Varroa mite diagnostic means of Humal as it as a common parasite found in beehives.
Regarding claim 26, Heui as modified by Humal discloses the claimed invention in addition to as taught by Humal, said thermal Varroa mite diagnostic means is selected from the group consisting of:
a thermal vision camera, a scanner, a visual light camera accompanied with a light source and any combination thereof configured for comb monitoring (Abstract, lines 1-9: “A device for diagnosis and control of honeybee varroatosis (Varroa mite infection) comprises one or several cameras (310), connected to image processor (311). The software of the device is capable of processing the picture of honeybee, recognition the presence or absence of varroa mite on the body of the bee on the field-of-varroa mites”).
Regarding claim 28, Heui as modified by Humal discloses the claimed invention in addition to as taught by Heui, said mechanism for removing said bee frames from said hive chamber and inserting said7 bee frames thereinto comprises a frame loader displaceable in parallel to a face of a hive chamber (Abstract, lines 6-7: “The X-axis transfer unit transfers the bee separating unit in the direction of the X-axis. The Y-axis transfer unit transfers the bee separating lift in the direction of the Y-axis”).
Regarding claim 33, Heui discloses the claimed invention except for as taught by Humal, an arrangement for pest control, and a disinfecting system in the monitoring and operating chamber configured to operate on a bee frame immediately after detection of a parasite or other problem (Pg. 4, [0086], lines 16-19: “If a separated mite has been detected during varroa mite detection procedure, the gate 315 is opened, and after the bee has left, the gas discharge lamps 329 and 330 are activated, to kill the mite with the heat. When the observation chamber is empty, gate 314 is opened and the procedure begins again with next bee”) detected with a camera (Abstract, lines 1-3: “A device for diagnosis and control of honeybee varroatosis (Varroa mite infection) comprises one or several cameras (310), connected to image processor (311)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the automatic beehive of Heui to include the parasite elimination means of Humal as it as a common parasite found in beehives.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Heui (KR Pub. 20120060253A) in view of Humal (US Pub. 2015/0049919 A1), and further in view of Sinanis (WO Pub. 2012/108857 A1).
claim 27, Heui as modified by Humal discloses the claimed invention except for as taught by Sinanis, said thermal Varroa mite diagnostic means comprises a plurality of heat sensors embedded into said comb (Fig. 2, electrical components 42 includes a temperature sensor 51. The electrical components are embedded into hexagonal honeycomb foundations 41). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the automatic beehive of Heui with the Varroa mite diagnostic means of Humal to include the temperature sensor of Sinanis as a more effective means of eliminating the mites.
Heui as modified by Humal and further modified by Sinanis discloses the claimed invention except for a plurality of temperature sensors. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide multiple temperature sensors to improve ability to monitor hive temperature, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claims 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Heui (KR Pub. 20120060253A) in view of Hopmeier (US Pub. 2002/0086430 A1).
Regarding claim 29, Heui discloses an automatic beehive comprising:
a plurality of bee frames carrying combs; said bee frames releasably mounted within at least one hive chamber (Fig. 8, collection box 610 has a plurality of frames therein);
and a mechanism for extracting a bee frames from said hive chamber delivering the bee frame to a monitoring and treatment unit, and inserting said bee frames into said hive chamber (Fig. 8, bee separating lift 200); 
However, Heui does not disclose as taught by Hopmeier, a chemical Varroa mite diagnostic means (Pg. 2, [0017], lines 9-16: “Biological agents that can be detected include, for example, whole or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the automatic beehive of Heui to include the chemical sensors of Hopmeier to detect parasites.
Regarding claim 30, Heui as modified by Hopmeier discloses the claimed invention in addition to as taught by Hopmeier, at least one chemical sensor (Pg. 1, [0011], lines 3-5: “Such systems comprise a plurality of sensors designed to detect a chemical or biological agent”) is configured for diagnosing Varroa mite infection (Pg. 2, [0017], lines 9-16: “Biological agents that can be detected include, for example, whole or parts of various pathogenic or otherwise harmful microorganisms such as bacteria (e.g. gram negative and gram positive, aerobic and anaerobic), fungi, parasites (e.g. Ameba, Leishmania, Nematodes, Protozoa), spores (e.g. anthrax), and viruses (e.g. pox virus, hepatitis, rabies, rhinovirus), or whole or parts of multi-celled organisms such as beetles, fleas, fungus, insects, mites, ticks and other pests”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to locate the sensors in the bee frames of the automatic hive as that is the location which mites would most likely target.
Regarding claim 31, Heui as modified by Hopmeier discloses the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to locate the sensors in the honeycombs of the automatic hive as that is the location which mites would most likely target.
claim 32, Heui as modified by Hopmeier discloses the claimed invention in addition to as taught by Heui, said mechanism for removing said bee frames from said hive chamber and inserting said bee frames thereinto comprises a frame loader displaceable in parallel to a face of hive chamber (Abstract, lines 6-7: “The X-axis transfer unit transfers the bee separating unit in the direction of the X-axis. The Y-axis transfer unit transfers the bee separating lift in the direction of the Y-axis”).
Allowable Subject Matter
Claim 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 




/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642